12 A.3d 717 (2011)
205 N.J. 83
In the Matter of Jeffrey ABRAMOWITZ, an Attorney at Law (Attorney No. XXXXXXXXX).
D-61 September Term 2010, 06737
Supreme Court of New Jersey.
March 2, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-301, recommending on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that JEFFREY ABRAMOWITZ, formerly of MOUNT LAUREL, who was admitted to the bar of this State in 1988, and who has been temporarily suspended from the practice of law since September 24, 2009, be disbarred for violating RPC 1.15(a) (failure to safeguard client funds), RPC 1.15(b) (failure to promptly deliver funds to client), RPC 1.15(d) and Rule 1:21-6 (recordkeeping violations), and the principles of In re Wilson, 81 N.J. 451, 409 A.2d 1153 (1979) and In re Hollendonner, 102 N.J. 21, 504 A.2d 1174 (1985), RPC 4.1(a) (knowingly making a false statement of material fact or law to third person), RPC 8.1(b) (failure to cooperate with ethics authorities), RPC 8.4(a) (violating or attempting to violate the Rules of Professional Conduct, or knowingly assisting or inducing another to do so, or doing so through the acts of another), and RPC 8.4(c) (conduct *718 involving dishonesty, fraud, deceit, or misrepresentation);
And JEFFREY ABRAMOWITZ having failed to appear on the Order directing him to show cause why he should not be disbarred or otherwise disciplined, and good cause appearing;
It is ORDERED that JEFFREY ABRAMOWITZ be disbarred, effective immediately, and that his name be stricken from the roll of attorneys; and it is further
ORDERED that all funds, if any, currently existing in any New Jersey financial institution maintained by JEFFREY ABRAMOWITZ pursuant to Rule 1:21-6, which were restrained from disbursement by Order of the Court filed September 24, 2009, shall be transferred by the financial institution to the Clerk of the Superior Court, who is directed to deposit the funds in the Superior Court Trust Fund pending further Order of this Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that JEFFREY ABRAMOWITZ be and hereby is permanently restrained and enjoined from practicing law; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.